Judgment, Supreme Court, New York County, entered November 15, 1977, confirming arbitrators’ award and directing judgment thereon in the sum of $63,615.85, together with costs, disbursements and interest for a total of $66,177.86, is unanimously affirmed, with $60 costs and disbursements of this appeal payable to respondent. We think that the amendment of the claim to include the additional contract for cotton goods (which had the same arbitration clause as the other contracts) was within the arbitrators’ powers under section 8 of the Commercial Arbitration Rules of the American Arbitration Association. The failure to include reference to that contract by number in the original demand did not prejudice or mislead appellant as the total amount demanded was stated in the demand and obviously included the balance due on the small cotton contracts. Although the arbitrators did not award to claimant the full principal amount requested, they awarded the claimant the full original interest demanded. This apparent inconsistency is however explained to the penny by calculating the anticipated recovery on resale of 44,026.8 yards at 50 cents per yard instead of 20 cents per yard as claimed— a difference of $13,208.04. This reduces the principal from the amount claimed to the amount awarded. But as this "anticipated recovery” was only "anticipated,” the arbitrators could rationally have determined that the principal amount of the bills, unreduced by the anticipated recovery, should have been paid when due, and, therefore, that claimant was entitled to interest on the full principal amount claimed before the anticipated recovery. Accordingly, we are unable to say that the calculation of interest *872represented a "miscalculation of figures.” (CPLR 7511, subd [c].) Concur— Murphy, P. J., Burns, Silverman, Evans and Fein, JJ.